DeVANE, District Judge
(dissenting).
Considered as a brief in support of appellant’s case, the decision of Judge Wisdom is a masterpiece. I agree with almost everything he has to say in the opinion about the defenses advanced by appellees and I further agree that appellees scraped the “bottom of the barrel” in their efforts to keep Meredith out of the University of Mississippi. In so doing appellees weakened their case very much before this Court for on every ground save one the defenses advanced are not deserving of serious consideration by this Court.
The one defense that leads me to dissent is the fear expressed by the appellees that Meredith would be a troublemaker if permitted to enter the University of Mississippi. Judge Wisdom sets out the evidence forthrightly in his opinion dealing with this issue and reaches the conclusion that it too is not a valid defense to the efforts of appellees to keep appellant out of the University. Considering the facts as he outlines them in his opinion, I disagree with the Court’s conclusion on this issue.
Judge Mize heard the case, observed appellant throughout the trial and reached the definite conclusion from appellant’s testimony, his conduct and other testimony that was offered that Meredith would be a troublemaker if permitted to enter the University. Under such circumstances, the opinion of Judge Mize is entitled to more weight than any conclusion that could be reached by Court of Appeals Judges where their opinion is based upon a cold, printed record of the facts at issue. This conclusion is supported by the last sentence in Judge Wisdom’s opinion on this point, when he states:
“Another short answer (to the defendants’ contention) is that Meredith’s record shows just about the type of Negro who might be expected to try to crack the racial barrier at the University of Mississippi: a man with a mission and with a nervous stomach.”
In considering this matter, I recognize that the appellees never have, and probably never will, approve the decision of the Supreme Court of the United States in Brown, et al. v. Board of Education of Topeka, et al., 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873. Nevertheless, my approach to this issue, and I am sure it was the approach of Judge Mize, is the same as my approach to many laws District Judges are called upon to enforce where the District Judge would prefer that the law was otherwise. This has never deterred me in following the mandates of Congress and the Supreme Court insofar as the laws of the United States are concerned, and I am sure that it would not deter Judge Mize in ordering the appellees to admit Meredith to the University *362of Mississippi, if he felt that the proof on this issue was not sufficient to support his decision to deny appellant's application for entry.
In passing upon this case, I do not consider that we have a right to ignore what the effect of this decision could be upon the citizens of Mississippi and I feel that it is the duty of our Courts to avoid where we can incidents such as the Little Rock case and I fear that the result of this decision may lead to another comparable situation, particularly for “a man with a mission and with a nervous stomach”. Integration is not a question that can ever be settled by Federal Judges. It is an economic, social and religious question and in the end will be amicably settled on this basis.
In my opinion Judge Mize was correct in finding and holding that appellant bore all the characteristics of becoming a troublemaker if permitted to enter the University of Mississippi and his entry therein may be nothing short of a catastrophe.
I, therefore, dissent for the reasons stated above.